Citation Nr: 0323219	
Decision Date: 09/09/03    Archive Date: 09/23/03

DOCKET NO.  02-20 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from February 1945 to 
February 1949.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claim of 
entitlement to service connection for a left knee disability.  


REMAND

The veteran's claims file includes several lay witness 
statements from his peers and family members regarding the 
history of his left knee disability which were received by VA 
in April and May 2003.  

At the veteran's RO hearing in March 2003 before the 
undersigned Acting Veterans Law Judge he reported that he 
never received treatment for his left knee problems at VA 
medical facilities and that all of his left knee treatments 
were received from private caregivers.  He indicated that he 
first started receiving medical care from a "Dr. Boudreaux" 
in Woonsocket, Rhode Island, for his left knee after leaving 
service for the period from 1950 - 1955.  The veteran 
reported that Dr. Boudreaux died around 1955 and that his 
records of treatment were no longer available.  

The veteran stated that following Dr. Boudreaux's demise he 
did not receive any medical treatment for his left knee 
symptoms until 1985, when he began receiving treatment for 
his knee complaints from a private physician, Stanley R. 
Balon, M.D.  The veteran also reported that he received 
treatment for his left knee from Kenneth R. Catallozzi, M.D.  
The veteran's claims file contains a statement dated May 2000 
from Dr. Balon in which he stated that the veteran was his 
patient since 1985 and was being treated for recurring left 
knee problems.  Dr. Balon stated that the veteran had 
reported a history of a left knee injury during active duty.  
The evidence associated with the claims file also includes 
the report of a July 2001 MRI study of the veteran's left 
knee from Warren W. Bovie, M.D, who performed the MRI at the 
behest of Dr. Catallozzi.  However, there are no other 
records of the veteran's medical treatment for a knee injury.  
As there may be additional medical records relevant to the 
veteran's claim which have not yet been made a part of the 
evidence, a remand to the RO is necessary in order to conduct 
the necessary development so that any such records may be 
obtained and associated with the claims folder prior to 
adjudicating the veteran's claim.  (See Ivey v. Derwinski, 2 
Vet. App. 320, 323 (1992):  When reference is made to 
pertinent private medical records, VA is on notice of their 
existence and has a duty to assist the veteran in developing 
his claim by attempting to obtain the referenced documents.)

The veteran also reported at his March 2003 hearing that 
prior to his retirement the Electric Boat Division of General 
Dynamics Corporation employed him in the construction of 
nuclear submarines.  However, he stated that he did not 
receive any medical treatment from this former employer, so 
no attempts will be made to get any clinical records from 
Electric Boat.  If the veteran recalls differently at a 
future point in time (i.e., that he did receive treatment for 
his left knee from his employer), then he should either 
inform VA of this fact so attempts can be made to get those 
records or he should get the records himself and submit them 
to VA.

Lastly, after the RO has conducted the necessary developments 
to obtain the aforementioned evidence it should schedule the 
veteran for a medical examination conducted by the 
appropriate specialist so that a medical nexus opinion 
addressing the issue on appeal may be obtained and associated 
with the evidence.  See Charles v. Principi, 16 Vet. App. 370 
(2002).

In view of the foregoing discussion the case is REMANDED to 
the RO for the following development:

1.  Ask the veteran to complete the 
necessary authorizations so VA can 
request his medical records from Stanley 
R. Balon, M.D., and Kenneth R. 
Catallozzi, M.D.  In requesting these 
records, the RO should specify that 
actual treatment records are needed, not 
merely summaries of treatment provided to 
the veteran.  If the RO is unsuccessful 
in obtaining any records identified by 
the veteran, it should so inform the 
veteran and his representative, and 
request them to provide a copy of such 
records.  

2.  After obtaining the above medical 
records or allowing the veteran an 
opportunity to submit the records 
himself, schedule him for a VA medical 
examination by the appropriate medical 
specialist.  

In scheduling the examination, the RO's 
attention is directed to the veteran's 
testimony that he generally resides in 
Florida for the fall and winter months 
and in Rhode Island for the late spring 
and summer months.  Please schedule him 
at the appropriate VA medical center.

The claims folder must be made available 
to the examiner for his/her review.  
Based upon the examination results and a 
review of the claims folder, the examiner 
should provide the veteran's current 
diagnosis as it pertains to his left knee 
disability and also an opinion as to 
whether it is at least as likely as not 
that the veteran's left knee disability 
is related to his period of active 
service.  All diagnostic tests and/or 
consultations deemed necessary by the 
examining physician should be 
accomplished.  A report of the 
examination should be associated with the 
veteran's claims folder. 



3.  Afterwards, the RO should review the 
veteran's claims file and ensure that the 
above development has been conducted and 
completed in full.  Ensure that the 
examination report addresses all 
questions asked.  The RO should then 
undertake any other action required to 
comply with the notice and duty to assist 
provisions of the Veterans Claims 
Assistance of Act of 2000.  

4.  Then, the RO should readjudicate the 
issue of entitlement to service 
connection for a left knee disability.  
If the benefit sought on appeal is not 
granted, the RO should issue a 
Supplemental Statement of the Case to 
the veteran and his representative.  The 
veteran and his representative should be 
afforded an appropriate opportunity to 
respond.

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO and the veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).



No action is required of the veteran until further notice is 
obtained.  However, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claim.  38 C.F.R. § 3.655(b).  
The veteran's cooperation in the RO's efforts is both 
critical and appreciated.  However, the veteran is further 
advised that his failure to report for any scheduled 
examinations without good cause may result in a claim being 
considered on the evidence now of record or denied.

This claim must be afforded expeditious treatment.


	                  
_________________________________________________
	Michelle L. Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


